Citation Nr: 1109617	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1949 to December 1952.

This matter arises before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The record reflects that the Veteran requested a hearing before a member of the Board at the VA RO in Milwaukee in his September 2008 substantive appeal.  However, the Veteran later withdrew his request in subsequent correspondence dated July 2010.  Thus, the Veteran's request for a Travel Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record does not show that the Veteran's claimed low back disorder is related to his active military service.


CONCLUSION OF LAW

The Veteran's claimed low back disorder was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In September 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claim.  Specifically, the Board ordered the AMC to send the Veteran authorization and consent to release information forms in order to obtain his private medical records and to schedule the Veteran for a VA examination in order to determine the etiology of his claimed low back disorder.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The AMC sent the appropriate authorization and consent forms to the Veteran in September 2010 and scheduled the Veteran for a compensation and pension examination in November 2010.  As discussed in further detail below, the AOJ followed up with the Veteran but he did not respond to requests for authorization to obtain his private medical records or report for a scheduled compensation and pension examination.  Thus, based on the foregoing, the Board finds that the AMC substantially complied with the September 2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).
VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran filed his claim in June 2007, alleging that he injured his back in service from riding in two-and-one-half ton trucks over rough terrain in Hawaii and setting up temporary communication centers every two weeks.  In August 2007 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  Furthermore, the August 2007 VCAA notice letter contained a description of the elements of degree of disability and effective date.  

The Board further notes that the Veteran was provided with a copy of the December 2007 rating decision, the August 2008 statement of the case, the Board's September 2010 remand, and the October 2009 and January 2011 supplemental statements of the case, which cumulatively included a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's VA and private treatment records to the extent possible and associated the Veteran's available service treatment records with the claims file.   The AMC also scheduled the Veteran for a compensation and pension examination in November 2010, but the Veteran failed to report to the examination.  Furthermore, the AMC asked the Veteran to sign an authorization form to obtain private medical records in September 2010, but the Veteran did not respond.  In that regard, when entitlement or continued entitlement to a benefit cannot be established or confirmed in an original compensation claim without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2010).  

The Board observes that the Veteran's representative would later claim that the Veteran could not travel to the scheduled examination because of his age and health.  Nevertheless, VA made multiple attempts to assist the Veteran in developing the record.  The Board sent the Veteran a copy of the September 2010 remand, stressing the need for private medical records and a competent medical opinion.  The AMC then sent the Veteran a letter in September 2010 that explained the evidence VA needed to adjudicate his claim.  More specifically, this letter instructed the Veteran to return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider that treated him so the AMC could obtain his private medical records and asked the Veteran if he would be able to report for a compensation and pension examination at the closest VA Medical Center.  When the Veteran did not respond to these requests, the AMC scheduled him for his examination in November 2010, but the Veteran failed to report to this examination.  The AMC then attempted to contact the Veteran telephonically and via November 2010 correspondence to ask if he would report to an examination at a different location.  Again, the Veteran did not respond to these efforts to contact him.  Without being able to develop the evidence of record, the AMC issued a supplemental statement of the case in January 2011 that laid out the efforts the AMC took to develop the evidence and the reasons why the Veteran's claim remained denied.  The AMC attached a waiver of the 30-day waiting period form to the supplemental statement of the case, which the Veteran did not return.  Then, before the case was returned to the Board, the Veteran's representative filed a statement on VA Form 646, stating, "All issues have been reviewed in this case, and is being re-certified to the Board of Veterans Appeals [sic]."

As explained, VA afforded the Veteran with multiple opportunities to develop the evidence of record in support of his claim.  He did not respond to any of the AMC's requests or report to a scheduled compensation and pension examination, and the Board will adjudicate his claim based on the available evidence of record.  In so doing, the Board notes that the "duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Veteran has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Analysis

As mentioned previously, the Veteran claims that his current low back disability is the result of riding in two-and-one-half ton trucks over rough terrain in Hawaii and setting up temporary communication centers every two weeks.  At the outset, the Board observes that the Veteran's service treatment records are fire-related and unavailable except for his December 1952 discharge examination.  The examination report indicates that the Veteran's spine was clinically normal, and the examining physician noted that the Veteran had an essentially negative history except for a visual defect.  

Then, almost five years after his discharge, the Veteran was treated at the VA Medical Center (VAMC) in Ann Arbor, Michigan.  He stated that he was admitted to the VAMC for about three weeks, but these records are also unavailable except for a one page summary document.  The June 1957 document merely stated that the Veteran had a herniation of nucleus pulposus due to trauma.  Notably, it did not note what trauma caused the injury or whether it was related to service.  The RO confirmed that the Veteran did not have any other outstanding VA treatment records, and the Veteran stated that the rest of his private treatment records were unavailable except for records he submitted from Dr. M.F. for a back disability in August 2008.  Dr. M.F. diagnosed the Veteran with spinal stenosis and referred to a discectomy and anterior cervical fusion at C4-5 and C5-6 in the previous year.  The doctor did not provide his opinion on what caused the Veteran's spinal stenosis.   

Because the most probative medical evidence is unavailable, the Veteran submitted competent and credible testimony regarding his military duties and the effect he believes they had on his back, to include testimony about back pain in service.  Furthermore, the Veteran's brother submitted a statement in October 2007 asserting that the Veteran completed farm chores and enjoyed running prior to service without any back pain.  He then stated that he observed the Veteran could not walk straight when he returned and started wearing a back brace a few years after discharge.  In an August 2007 statement, the Veteran's wife also stated that the Veteran did not have any problems with his back prior to his induction into the Army.  She remembered the Veteran writing to her during his period of service about how the "truck rides were really rough" and how he broke his foot.  Then, when he returned, the Veteran avoided lifting heavy objects and complained about back and leg pain.  In summary, the Veteran's wife stated that the Veteran has had a low back problem since they were married in January 1953.    
  
Therefore, the record contains evidence of a currently diagnosed disability and evidence of both back pain in service and back pain immediately after service.  However, the record does not contain a competent medical opinion addressing whether the Veteran's currently diagnosed spinal stenosis is related to his period of active military service.  The Board attempted to obtain a complete set of treatment records from Dr. M.F. and a medical opinion from a compensation and pension examiner, but the Veteran did not respond to requests or report to an examination.  The Board notes that any statements of record made by the Veteran or his family claiming that his low back disability is the result of his military service are not competent evidence of a nexus between his disability and military service.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran and his family members are not professionally qualified to offer a nexus opinion, their statements are afforded no weight as to whether his low back disability was caused by his military service.
  
Thus, the Board has considered the Veteran's December 1952 discharge examination, August 2008 treatment records from Dr. M.F., a June 1957 record of hospitalization at the VAMC in Ann Arbor, and the lay statements submitted by the Veteran.  The record does not contain any treatment record or examination report that found that the Veteran's low back disability was caused by his period of active military service.  Indeed, his separation examination report was negative for any complaints of back pain and did not mention any back injury in service.  In addition, the first post-service medical evidence of record notes a history of back trauma without any mention of the Veteran's military service.  Therefore, the Board finds that evidence of record does not satisfy all three elements required for the Board to grant the Veteran service connection because there is no evidence of a relationship or nexus between the Veteran's current disability and any injury or disease during service.  Consequently, the Board further finds that the preponderance of the evidence weighs against his claim of entitlement to service connection for a low back disorder. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


